Case 5:16-cv-10444-JEL-MKM ECF No. 830 filed 05/01/19       PageID.22843     Page 1 of 2



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 Elnora Carthan, et al,                          Case No 5:16-cv-10444-JEL-MKM
                    Plaintiffs,                  Hon. Judith E. Levy
 v.                                              Mag. Judge Mona K. Majzoub

 Governor Rick Snyder, et al,
                  Defendants.
 ________________________________________________________/

   CITY DEFENDANTS’ AGENDA SUBMISSION FOR THE MAY 15, 2019
              FLINT WATER STATUS CONFERENCE
       Pursuant to this Court’s March 13, 2019 Order, Dkt 788, the City Defendants

 (City of Flint, Darnell Earley, Gerald Ambrose, Dayne Walling, Howard Croft,

 Michael Glasgow, and Daugherty Johnson) propose the following as agenda items

 for the May 15, 2019 Status Conference:

       1) Class Plaintiffs currently have a motion for reconsideration (Dkt 809)

          pending. City Defendants request that the Court provide an update on how

          it plans to address this motion.

       2) Briefing on the records authorizations issue is now complete. (See Dkt

          800, 820). City Defendants request clarification on whether the Court

          intends to hold oral argument on this issue at the May 15 status conference.

       3) On April 19, Judge Parker issued an opinion and order in Burges v USA,

          E.D. Mich. Case No. 17-11218, denying a motion to dismiss and holding

          that the federal government is subject to tort liability under the FTCA. City


                                        1 of 2
Case 5:16-cv-10444-JEL-MKM ECF No. 830 filed 05/01/19     PageID.22844    Page 2 of 2



          Defendants request clarification on whether the Court intends to explore

          coordination of discovery, mediation, and other similar endeavors.

       Respectfully Submitted,

  Attorneys for City of Flint             Attorneys for City of Flint
  /s/ Sheldon H. Klein (P41062)           and Dayne Walling
  FREDERICK A. BERG, JR. (P38002)         /s/ William Y. Kim (P76411)
  Butzel Long, P.C.                       City of Flint, Department of Law
  150 West Jefferson, Suite 100           1101 S. Saginaw, 3rd Floor
  Detroit, MI 48226                       Flint, MI 48502
  (313) 225-7000                          (810) 766-7146
  klein@butzel.com                        wkim@cityofflint.com
  bergf@butzel.com

  Attorneys for Michael Glasgow           Attorneys for Daugherty Johnson
  /s/ Christopher J. Marker (P81564)      /s/ David Meyers (P69034)
  O’Neill, Wallace & Doyle, P.C.          Law Office of Edwar A. Zeineh
  300 St. Andrews Road, Suite 302         2800 E. River Avenue, Suite B
  Saginaw, MI 48605                       Lansing, MI 48912
  (989) 790-0960                          (517) 292-7000
  cmarker@owdpc.com                       davidmeyerslaw@gmail.com

  Attorneys for Gerald Ambrose            Attorneys for Howard Croft
  /s/ Barry A. Wolf (P40709)              /s/ Alexander S. Rusek (P77581)
  Law Office of Barry A. Wolf PLLC        White Law PLLC
  503 S. Saginaw Street, Suite 1410       2549 Jolly Road, Suite 340
  Flint, MI 48502                         Okemos, MI 48864
  (810) 762-1084                          (517) 316-1195
  bwolf718@msn.com                        alexrusek@whitelawpllc.com

  Attorneys for Darnell Earley
  /s/ Todd Perkins (P55623)
  Perkins Law Group
  615 W. Griswold Ste. 400
  Detroit, MI. 48226
  (313) 964-1702
  tperkins@perkinslawgroup.net

 DATE: May 1, 2019
                                       2 of 2
